Citation Nr: 0902537	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral athlete's 
foot.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to October 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2008, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the veteran's claims file.  In 
August 2008, the case was remanded for additional 
development.  

Initially, a discussion of the case's procedural history is 
necessary.  A March 1971 rating decision denied service 
connection for hospital or treatment purposes for several 
disabilities including athlete's foot.  Since the veteran had 
not filed a claim of service connection for athlete's foot, 
and he was not notified of the decision, it is not a final 
decision in the matter of service connection for athlete's 
foot.  In April 2000, the RO received the veteran's claim of 
service connection for skin disability of the feet.  In a 
June 2000 rating decision, the RO denied service connection 
on the basis that new and material evidence had not been 
received to reopen the claim of service connection for 
athlete's foot, finding that the claim was still not well-
grounded.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law, and eliminated the concept of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law also provided that, under certain 
circumstances, claims that were denied as not well-grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  Thereafter, the veteran filed another 
claim in October 2001, which was denied in May 2002.  The May 
2002 rating decision on appeal represents a readjudication of 
the veteran's April 2000 claim under the VCAA, as provided by 
law.  Accordingly, the matter will be addressed de novo, and 
is so characterized.




FINDINGS OF FACT

The veteran's pustular eruptions of the right foot in service 
represented an acute problem, which resolved; it is not shown 
that a chronic skin disability of the feet was manifested in 
service, and there is no competent evidence that his current 
bilateral athlete's foot is related to his service, to 
include as a residual of the pustular eruptions in service.  


CONCLUSION OF LAW

Service connection for bilateral athlete's foot is not 
warranted.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  February 2002 and October 2007 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the October 2007 letter informed the veteran of 
disability rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See October 
2008 Supplemental Statement of the Case.  He is not 
prejudiced by this process, and it is not alleged otherwise.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
October 2008.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's STRs show that in his October 1968 service 
entrance report of medical history, he reported a medical 
history of "foot trouble."  Specifically, it was noted that 
he had athlete's foot.  On October 1968 service entrance 
physical examination, his feet were normal.  In June 1969, he 
reported to the hospital with a 4-day history of pustular 
eruption on the right foot, and a past history of scales and 
itching for several months.  He received follow-up treatment 
a few days later in July 1969.  Subsequent treatment records 
and the veteran's October 1979 service separation examination 
report, are silent for complaints, findings, treatment, or 
diagnosis relating to the feet.  

August 1971 to June 2000 VA outpatient treatment records show 
that on June 1998 Agent Orange Registry examination, the 
veteran reported having generalized pruritus without hives, 
with an onset of 15 years ago.  He also reported having 
"jungle rot" on both feet from 1969 to 1970.  In January 
1999, the veteran's skin showed some scaling and blistering 
on his feet; questionable tinea pedis was assessed.  
[Notably, "tinea pedis" is also called "athlete's foot."  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1955 (31st ed. 
2007).]  From March 2000 to May 2000, the veteran was 
admitted voluntarily to the Post-Traumatic Stress Disorder 
Unit.  During this hospitalization, he presented with fungal 
infections on both feet; tinea pedis was diagnosed and 
treated.  

May 2001 to January 2008 VA outpatient treatment records show 
that the veteran has received routine and periodic treatment 
from a podiatrist for diabetes mellitus related foot care 
since at least July 2004.  Tinea pedis was noted in July 2004 
and July 2005.  In May 2006, a foot examination found an 
abnormal right toenail, onychomycosis; the left foot was 
normal.  A June 2008 VA pharmacy profile notes that the 
veteran has had a topical cream and powder prescribed for his 
feet since May 2007.

April 2003 to November 2003 private treatment records from 
the Valley Doctors Clinic are silent for any complaints, 
findings, treatment, or diagnosis relating to the feet.

On October 2008 VA examination, the veteran reported having 
some eruptions on his feet in 1969 and again in 2000.  He 
treated his feet with topical creams and powders.  On 
physical examination, mild scaliness along both feet and skin 
pigmentation changes consistent with chronic tinea pedis were 
noted; there were no active tinea pedis or any other skin 
manifestations.  After reviewing the claims file, the 
examiner gave a diagnosis of tinea pedis by current history, 
and provided the following opinions: 1) The veteran's chronic 
athlete's foot did not preexist his service, as the only 
notation of such was during his October 1968 service entrance 
physical when he mentioned he had "foot trouble" and, after 
questioning, the physician diagnosed it as athlete's foot, 
but rendered an opinion that the veteran had a normal 
clinical examination.  2) Athlete's foot was not manifested 
in service, as there was no such diagnosis in service.  There 
was one incident of pustular eruptions that seemed to have a 
superimposed infection (as antibiotics were prescribed), but 
there was no mention or diagnosis of tinea pedis during the 
June 1969 examination.  3) According to the STRs, the 
veteran's foot complaints in service were acute and resolved, 
as there were no additional foot symptoms or complaints after 
July 1969.  4) The absence of any findings of foot 
abnormality on the veteran's October 1970 service separation 
examination is significant for the fact that he had no tinea 
pedis, tinea cruris, or any other kind of tinea (rashes) when 
he separated from service.  5) There is no objective evidence 
that the preexisting athlete's foot increased in severity 
during service.  The examiner explained that according to the 
STRs, the veteran's June 1969 incident of pustular eruptions 
along the right foot resolved within a few days, in July 
1969, following treatment with antibiotics and topical 
medication.  His medical records were then "remarkably 
silent" from 1971 to 1991, and tinea pedis was not shown 
until 1999.  Therefore, in his opinion, the veteran has "two 
separate entities with regard to [his] feet and that the 
current tinea pedis is not service connected because it does 
not seem to have incurred or have been caused by military 
service."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

As a threshold matter, the Board notes that there was no foot 
disorder recorded at the time of the veteran's October 1968 
service entrance examination; therefore, he must be afforded 
the presumption of soundness on entry in service as to such 
disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Mere 
references in the STRs to a history of athlete's foot are 
inadequate to rebut the presumption of soundness.  Gahman v. 
West, 13 Vet. App. 148 (1999).  This is to the veteran's 
benefit as the evidentiary standards of a direct service 
connection claim are lower than what is required to establish 
that a pre-existing disease or injury was aggravated by 
active military service (an increase in severity of 
disability during service).  

It is not in dispute that the veteran had pustular eruptions 
along his right foot in service and that he was treated for 
such skin condition from June to July 1969.  It is also not 
in dispute that he is presently receiving treatment for 
athlete's foot (tinea pedis).  What he must still show to 
establish service connection for his bilateral athlete's foot 
is that such is related to his service, to include the in-
service episode of pustular eruptions along the right foot.  

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's current athlete's foot 
and his service.  VA outpatient treatment records only note 
the diagnosis of tinea pedis and report treatment of such 
disease; there is nothing in these records that suggests his 
tinea pedis may be related to his service, or any foot 
complaints or problems noted therein.  Significantly, the 
earliest clinical notation of tinea pedis of record is in 
1999 when questionable or possible tinea pedis was assessed.  
A lengthy time interval between service and the earliest 
postservice notation of a disability for which service 
connection is sought is, of itself, a factor against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the interval between the 
veteran's discharge from service and the initial clinical 
notation of tinea pedis in 1999 is some 25 years.  

Furthermore, the October 2008 VA examination report is the 
only competent (medical opinion) evidence in the record that 
specifically addresses whether the veteran's current 
athlete's foot is related to his military service/complaints 
noted therein.  The examiner reviewed the veteran's STRs, and 
opined that the veteran's pustular eruptions along the right 
foot in June 1969 represented an acute condition that 
resolved a few days later in July 1969.  He also noted that 
there was no mention or diagnosis of tinea pedis during the 
course of the veteran's treatment for his pustular eruptions, 
or on October 1970 service separation physical examination.  
Therefore, in his opinion, the veteran's in-service pustular 
eruptions and his current tinea pedis are "two separate 
entities," and "the current tinea pedis is not service 
connected because it does not seem to have incurred or have 
been caused by military service."  As this opinion was by a 
physician (who would be qualified to provide it), is based on 
a review of the record, and includes an explanation of the 
rationale for the opinion, it has substantial value.  Because 
there is no competent evidence to the contrary, the Board 
finds the opinion persuasive.  

The veteran's own statements relating his current athlete's 
foot to his service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.

ORDER

Service connection for bilateral athlete's foot is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


